JACKSON, District Judge.
This civil action was brought pursuant to 35 U.S.C. § 145 to authorize defendant, Commissioner of Patents, to issue Letters Patent of the United States containing claim 10 of an application Serial No. 725,758, entitled “Toilet Seat Cover”, filed April 1, 1958, by the plaintiff.
The invention described in the application relates to a cover for a toilet seat consisting of top and bottom panels conforming in shape to the seat stitched together at their inner periphery. The panels have a zipper around their outer circumference except for a short length at the rear of the seat where a flap, integrally formed with the bottom panel, is provided. One set of snap fastener parts are carried by the flap at its outer end, and a second set of mating snap fastener parts are positioned on the top panel so as to cooperate with the first set of snap fastener parts when the flap is extended about the rear of the seat. These fasteners serve to secure the cover in position.
Claim 10, the only claim in the case, was rejected by the Examiner in the Patent Office as being unpatentable over a United States patent to Carson, No. 2,858,549, in view of a United States patent to Diamond, No. 2,611,136. The Board of Appeals affirmed the Examiner’s rejection.
Claim 10 reads as follows:
“A buttocks protecting readily removable cover for enveloping a toilet seat having a central opening and a hinge means at the rear, said cover comprising a top panel conforming in shape to the shape of the top and sides of the toilet seat, said top panel being of heavy, thick, soft, washable pile material, and a bottom panel conforming in shape to the bottom of the toilet seat, said bottom panel being solely of a single ply of smooth, non-absorbent, water-resistant washable material, said top and bottom panels being stitched permanently together along their inner periphery within the central opening, a flap extending integrally from said single ply water-resistant bottom panel at the rear thereof and arranged to extend about the rear of the toilet seat and the rear edge of said top panel, completely separable slide fastener means extending about the outer periphery of both said panels between the opposite sides of said extending flap, and cover securing means on said flap and cooperating securing means on the rear edge of said top panel, one of said securing means comprising one set of snap fastener means parts and the other of said securing means comprising a plurality of sets of mating snap fastener means parts for detachably and adjustably securing the rear of said top panel to said extending flap about the rear of the toilet seat, whereby said cover may be detachably secured to and enveloped about a toilet seat and its rear, with said washable pile material in buttocks contacting position and said water-resistant material facing the toilet bowl extending about the rear of the seat.”
The Carson patent, the basic reference relied upon by the Patent Office, discloses a removable cover for a toilet seat having a central opening and a hinge means at the rear. It includes a top panel which conforms in shape to the top and sides of the toilet seat and is composed of a washable pile material, and a bottom panel having a smooth, non-absorbent, water-resistant washable material' ply, the two panels being stitched permanently together along the inner periphery within the central opening. Tie strings are secured to the rear of the panels for passing about the rear of the toilet seat, and slide fastener means extend around the outer periphery of both panels between opposite sides of a back-end portion.
*657The Diamond patent, relied upon by the Patent Office as subsidiary art, shows a toilet lid cover having a panel portion on top of the lid and a portion below the lid. It also has a flap which extends from the rear of the top panel portion and is adapted to extend around the rear of both the toilet seat and the panel portion below the seat. Snap fasteners are placed on the flap and cooperating snap fasteners are placed on the rear edge of the panel portion below the seat for securing the snap around the rear of the lid.
Plaintiff’s claim 10 appears to differ from the structure of Carson only insofar as it includes a flap. In view of Diamond’s clear disclosure of a flap used for the same purpose in the same environment, it does not appear to the Court that plaintiff, in combining these concepts, has done other than what would have been obvious at the time to a person having ordinary skill in the art, 35 U.S.C. § 103.
After considering the record in the Patent Office and weighing the evidence adduced at trial, the Court finds for the defendant, and against the plaintiff, and hereby dismisses the Complaint.
The above Opinion contains Findings of Fact and Conclusions of Law.